            Case 2:20-mc-00155-KJM-CKD Document 2 Filed 07/22/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00155-KJM-CKD
12                  Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                      FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                        AND/OR TO OBTAIN AN INDICTMENT
                                                      ALLEGING FORFEITURE
14   APPROXIMATELY $9,900.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Robert
18 Schwaner (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about April 2, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $9,900.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on January 27, 2020.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

25 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                         1
                                                                                Stipulation and Order to Extend Time
           Case 2:20-mc-00155-KJM-CKD Document 2 Filed 07/22/20 Page 2 of 2



 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline is July 1, 2020.

 3          4.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 4 August 31, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 6 subject to forfeiture.

 7          5.     Accordingly, the parties agree that the deadline by which the United States shall be

 8 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 9 alleging that the defendant currency is subject to forfeiture shall be extended to August 31, 2020.

10 Dated: 6/23/2020                                      McGREGOR W. SCOTT
                                                         United States Attorney
11
                                                  By:    /s/ Kevin C. Khasigian
12                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
13

14

15 Dated: 6/23/2020                                      /s/ Jacek W. Lentz
                                                         JACEK W. LENTZ
16                                                       Attorney for potential claimant
                                                         Robert Schwaner
17
                                                         (Signature authorized by email)
18

19

20

21          IT IS SO ORDERED.

22 DATED: July 22, 2020.

23

24

25

26

27

28
                                                         2
                                                                               Stipulation and Order to Extend Time
